Citation Nr: 0025387	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  97-06 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
mechanical low back pain.

2.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of internal derangement of the right knee with 
early degenerative changes.

3.  Entitlement to a compensable rating for kidney cyst with 
hematuria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The had active service from June 1976 to July 1995, with one 
year prior unspecified active service.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a 
January 1996 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In April 1999, the veteran's claims were remanded by the 
Board for further development, including a VA examination.  
The veteran was provided notice of the scheduled examination 
at his most recent address of record, and advised of the 
consequences of his failure to appear for such examination.  
The veteran failed to report for his scheduled VA 
examination.  The Board further notes that in May 1997 the 
veteran requested a hearing before a member of the Board to 
be held at the RO.  The veteran was notified of the scheduled 
hearing at his then most recent address of record, and he 
failed to report to the hearing.  As such, the claims will be 
adjudicated based on the evidence of record.  Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996),  Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).

The veteran's claim for an evaluation in excess of 10 percent 
for mechanical low back pain is the subject of a Remand 
following the Order section of this decision.


FINDINGS OF FACT

1.  All available evidence obtainable for an equitable 
disposition of the veteran's right knee and kidney cyst 
claims has been obtained.

2.  The veteran has service-connected right knee disability 
manifested by complaints of pain with 10 degrees limitation 
of flexion of the right knee.

3.  The veteran has service-connected right knee disability 
manifested by no more than slight recurrent laxity of that 
knee.

4.  The veteran has a kidney cyst and hematuria without any 
problems voiding or other residual renal symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a separate rating in excess of 10 
percent for the residuals of internal derangement of the 
right knee, as manifested by instability, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257 (1999).

2.  The criteria for a separate 10 percent rating for the 
residuals of internal derangement of the right knee with 
early degenerative changes, as manifested by pain and 
limitation of motion, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, 
Diagnostic Codes 5260 and 5261 (1999).

3.  The criteria for a compensable disability rating for 
kidney cyst with hematuria have not been met. 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.7, 4.20, 4.115, 4.115a, and 
4.115b, Diagnostic Code 7529 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran has presented claims which are plausible.  The Board 
is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The veteran's claims for higher evaluations for his service-
connected disabilities stem from an original rating decision 
granting service connection.  Therefore, separate ratings for 
these disabilities can be assigned for separate periods of 
time based on facts found, a practice known as staged 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disabilities at issue.  The Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote in-service 
clinical histories and findings pertaining the veteran's 
service-connected disabilities, except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned ratings are based, as far as practicable, upon 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 
(1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

I.  Right Knee

The veteran was granted service connection and a 10 percent 
rating for a right knee disability effective from August 
1995.  The veteran maintains that his right knee disability 
is at least 20 percent disabling.  He reports slippage and 
that he can't cross his right knee easily.  He maintains that 
he meets the criteria for moderate subluxation or lateral 
instability of the right knee.

Service medical records reveal that the veteran injured his 
right knee in April 1975 while playing football, resulting in 
internal derangement of the right knee joint.  The veteran 
underwent arthrotomy of the right knee in April 1975.

On VA examination in October 1995 the examiner noted that the 
veteran had right knee surgery in 1975, with partial medial 
meniscectomy and removal of loose bodies.  The veteran 
complained he had aches and pains in the right knee one to 
two times a week, and reported that he had instability, where 
the right knee felt like it was giving away, especially when 
climbing stairs.  Examination revealed no swelling or 
deformity of the knees.  The right knee flexed from 0 to 130 
degrees.  There was 1+ varus-valgus instability, and negative 
Lachman maneuver.  Motor strength was 5/5 in both legs.  X-
rays of the right knee revealed early degenerative changes 
consistent with his history of a medial meniscectomy in 1975.  
The diagnoses included right knee pain with early 
degenerative changes, post meniscectomy.

The veteran's 10 percent rating for his right knee disability 
was assigned under Diagnostic Code 5257 for impairment of the 
knee manifested by recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee warrants a 10 percent rating.  
Moderate recurrent subluxation or lateral instability 
warrants a 20 percent rating.  Severe recurrent subluxation 
or lateral instability of the knee warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The veteran reported that his right knee felt like it was 
giving away when climbing stairs.  However, no actual giving 
away has been reported.  Moreover, the VA examination 
revealed that the veteran only had 1+ varus-valgus 
instability.  Furthermore, Lachman's test was negative, 
indicating stable ligaments.  The Board finds that the 
objective medical evidence does not show the veteran to have 
more than slight instability/subluxation of the right knee.  
Therefore, the veteran's right knee disability more nearly 
approximates the criteria for the current 10 percent 
evaluation than for a 20 percent evaluation under Diagnostic 
Code 5257.  Accordingly, the preponderance of the evidence is 
against a higher rating for instability and subluxation of 
the right knee under Diagnostic Code 5257.

The Board must also consider whether the veteran is entitled 
to a separate compensable rating for arthritis with 
limitation of motion of the left knee.  In Esteban v. Brown, 
6 Vet. App. 259, 262 (1994), the Court held that evaluations 
for distinct disabilities resulting from the same injury 
could be combined so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Separate compensable 
ratings may be granted for arthritis and instability of the 
knee.  See VAOPGCPREC 23-97.

Degenerative or traumatic arthritis established by x-ray 
findings is to be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the joint or joints 
involved.  When the limitation of motion of a joint is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Limitation of extension of a knee to 5 degrees warrants a 
noncompensable evaluation, and limitation of extension of a 
knee to 10 degrees warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Limitation of flexion of a knee to 60 degrees warrants a 
noncompensable evaluation, and limitation of flexion of a 
knee to 45 degrees warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

According to 38 C.F.R. § 4.71, Plate II, full range of motion 
of the knee is from zero degrees extension to 140 degrees 
flexion.  In this case the veteran has been noted to have 
full extension of the left knee.  Accordingly, he does not 
meet the criteria for a separate compensable rating for 
limitation of extension of the right knee under Diagnostic 
Code 5261.  He has also been shown to have 130 degrees of 
flexion so he does not meet the criteria for a separate 
compensable rating for limitation of flexion of the right 
knee under Diagnostic Code 5260.  However, he does have 10 
degrees of limitation of full flexion range of motion of the 
right knee, and the knee joint is considered a major joint 
for the purpose of rating disability from arthritis.  38 
C.F.R. § 4.45(f) (1999).  As noted above, when the limitation 
of motion of a joint is noncompensable under the appropriate 
diagnostic code, a rating of 10 percent is for application 
for each such major joint affected by limitation of motion.  
Further, the veteran complains of right knee pain, and right 
knee pain was diagnosed by the VA examiner in September 1995.  
As such, the veteran's limitation of motion has been 
confirmed by satisfactory evidence of painful motion.  It is 
the intention of the rating schedule to recognize an actually 
painful joint, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.  Hence, the evidence supports a 10 percent evaluation 
for painful limitation of flexion of the right knee under 
Diagnostic Code 5260.  

The post service medical records have not shown evidence of 
any other functional loss due to pain on use or during flare-
ups.  Nor do the post service medical records indicate 
weakened movement, excess fatigability or incoordination.  
Efforts to get a VA orthopedist to examine the veteran's 
right knee and comment on such factors have been unsuccessful 
since the veteran failed to report for a scheduled VA 
examination.  Therefore, when all pertinent disability 
factors, including those set forth in 38 C.F.R. §§ 4.40, 4.45 
(1999) and DeLuca v. Brown, 8 Vet. App. 202 (1995) are 
considered, the right knee disability does not more nearly 
approximate the criteria for a separate evaluation in excess 
of the 10 percent assigned herein for limitation of motion, 
under Diagnostic Code 5260 or 5261. 

The medical evidence of record does not indicate that the 
veteran met the criteria for staged ratings at any time since 
discharge from service.  See Fenderson.

II.  Kidney Cyst with Hematuria

The veteran also has had service connection and a 
noncompensable rating for kidney cyst with hematuria in 
effect since the day following discharge from service.  

Service medical records indicate that a CT scan performed in 
December 1994 indicated that the veteran had a possible small 
cyst in his right kidney.  Microscopic hematuria was reported 
on hospitalization in December 1994.  A cystourethroscopy 
performed in December 1994 was normal.  A March 1995 
outpatient record indicates that the veteran had probable 
benign hematuria.

On VA general medical examination in September 1995 the 
diagnoses included history of hematuria.  The veteran's blood 
pressure was 163/82.  Urinalysis revealed blood in his urine.  

VA cystoscopy in December 1995 was negative.  A January 1996 
VA medical record indicates that the veteran was very active 
with running, aerobics and swimming.  The veteran was found 
to have microscopic hematuria.  

VA outpatient records show that that the veteran had trace 
blood in his urine in May 1999.  The assessment was 
microscopic hematuria.

The veteran's service-connected disorder is cyst of the 
kidney with hematuria.  This disability does not have a 
specific diagnostic code.  When a veteran is diagnosed with 
an unlisted condition, it must be rated under a closely 
related disease or injury where the affected functions, 
anatomical location, and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  Therefore, the veteran's 
service-connected disorder is rated analogous to benign 
neoplasms of the genitourinary system under Diagnostic Code 
7529.

Evaluations for benign neoplasm of the genitourinary system 
are rated as voiding dysfunction or renal dysfunction, 
whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic 
Code 7529.

A noncompensable disability rating is applicable for renal 
dysfunction with albumin and casts with a history of acute 
nephritis; or, noncompensable hypertension under Diagnostic 
Code 7101.  A 30 percent disability rating for renal 
dysfunction requires constant or recurring albumin with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101.  38 C.F.R. § 4.115a.

A compensable rating for voiding dysfunction requires urine 
leakage, voiding frequency, or obstructed voiding.  38 C.F.R. 
§ 4.115a.

The medical evidence of record does not reveal that the 
veteran experiences recurring albumin with hyaline and 
granular cases or red blood cells.  The medical records also 
fail to show edema or hypertension.  Accordingly, the veteran 
does not meet the requirements for a compensable rating for 
his right kidney cyst with hematuria disability under the 
criteria for renal dysfunction.  The veteran has also not 
been shown to experience any type of voiding dysfunction.  
Accordingly the veteran does not meet the criteria for a 
compensable rating under any applicable diagnostic code for 
cyst of the kidney with hematuria.  Since he has not been 
shown to have met the criteria for a compensable rating for 
cyst of the kidney with hematuria at any time since discharge 
from service, staged ratings are not warranted.  See 
Fenderson.


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
residuals of internal derangement of the right knee, as 
manifested by instability, is denied.

Entitlement to a separate 10 percent rating for the residuals 
of internal derangement of the right knee with early 
degenerative changes, as manifested by pain and limitation of 
motion, is granted, subject to the applicable laws and 
regulations governing the award of monetary benefits.

Entitlement to a compensable rating for kidney cyst with 
hematuria is denied.


REMAND

The veteran seeks an evaluation in excess of 10 percent for 
mechanical low back pain.  In the April 1999 Board remand, it 
was noted that medical records revealed that the veteran had 
arthritis of the lumbosacral spine, and the RO was instructed 
to adjudicate the claim of service connection for arthritis 
of the lumbar spine prior to return of the veteran's claims 
to the Board.  The RO did not adjudicate this issue prior to 
return of the veteran's appeal to the Board.  Such 
adjudication must be accomplished prior to consideration of 
the veteran's claim for a rating in excess of 10 percent for 
service-connected low back disability.  

In light of the foregoing, the case is remanded to the RO for 
the following actions:

1.  Upon completion of the any necessary 
development, the RO should adjudicate the 
claim of service connection for arthritis 
of the lumbar spine.  Notice of the 
determination and his appellate rights 
should be provided.

2.  Following the above action, the RO 
should readjudicate the veteran's claim 
for a rating in excess of 10 percent for 
mechanical low back pain.  If any matter, 
for which a notice of disagreement has 
been received, is not resolved to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case and an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


 



